Citation Nr: 0825520	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-11 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected disability.

2.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In October 2007 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  

In April 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

Evidence received from the RO in July 2008, indicates that 
the veteran had recently made inquiries about the status of 
his claims for service connection for bilateral shin splints 
and a left knee disability, as well as a claim for a total 
disability rating based on individual unemployability (TDIU).  
The veteran advised that his representative had submitted a 
Form 9 regarding these issues.  A review of the claims file 
reveals that an April 2007 rating decision denied service 
connection for bilateral shin splints and a left knee 
disability, as well as TDIU.  The veteran's notice of 
disagreement was received later that same month and the 
statement of the case was issued in June 2007.  A Form 9 or 
any correspondence that could be construed as a substantive 
appeal with regard to these issues has not been associated 
with the claims file at this time.  The matter is referred to 
the RO.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed right knee disability did not 
have its onset in service and has not been etiologically 
linked to the veteran's service, any incident therein or to 
his service-connected bilateral pes planus.

3.  The veteran's bilateral pes planus are manifested by 
moderate to severe pronation of the feet, tenderness and pain 
on manipulation, with no evidence of pronounced bilateral 
flatfoot productive of marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achilles on 
manipulation that is not improved by orthopedic shoes or 
appliances.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in active 
military service or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

In reviewing the veteran's claims of entitlement to service 
connection for a right knee disability and to an increased 
disability rating for bilateral pes planus, the Board 
observes that the RO issued VCAA notices to the veteran in 
May 2005, August 2006, and November 2007 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection and increased 
disability ratings; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
August 2006 and November 2007 letters informed him of the 
evidence needed for the assignment of evaluations and 
effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
May 2005 VCAA notice was issued prior to the September 2005 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claims prior to the initial decisions.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

Likewise, although the veteran was not provided with adequate 
notice pursuant to Vazquez-Flores, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, although VA did not provide the 
veteran with notice of the specific requirements for a higher 
disability rating for bilateral pes planus, at his April 2007 
personal hearing, the veteran and his representative 
demonstrated an understanding of what was necessary to 
substantiate his claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007).  As such, the Board concludes 
that, even assuming a notice error, that error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment records are of record, as well as private 
treatment records and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran 
was afforded a personal hearing at the RO in April 2007 and a 
transcript of his testimony at that hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service Connection

The veteran contends that he developed a right knee 
disability secondary to his service-connected bilateral pes 
planus.  He claims that he fell and injured his right knee as 
a result of bilateral foot numbness, a symptom of his 
service-connected disability.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the veteran claims to have developed a right knee 
disability secondary to his service-connected bilateral pes 
planus, the Board finds that the preponderance of the 
evidence is against his claim.  While the evidence reveals 
that he has a current right knee disability, diagnosed as 
posterolateral meniscus tear, the preponderance of the 
competent evidence of record does not etiologically link the 
veteran's current right knee disability to his service or to 
his service-connected bilateral pes planus.  Initially, the 
Board notes that the veteran's service medical records are 
silent for any complaints, findings or diagnoses for a right 
knee disability.

The Board acknowledges the October 2005 and March 2006 
letters from the veteran's private physician, noting that he 
first saw the veteran in January 2005 for complaints of right 
knee pain, ultimately diagnosed as a posterolateral meniscus 
tear.  The examiner noted that the veteran gave a history of 
having fallen in the shower at work in August 2003 and 
experiencing pain since that time.  He further noted the 
veteran's history that he experienced pain, cramps and 
weakness in both legs as a result of his bilateral pes planus 
and often fell due to this problem.  The physician states 
that the veteran's fall in the shower appeared to be related 
to this.  The Board also acknowledges January 2006, May 2006, 
September 2006 and July 2007 VA treatment records.  The 
January 2006 treatment record notes the veteran's history 
that he suffered a right knee injury when a painful foot 
"gave way."  The remaining treatment records note the 
veteran continued to experience foot pain, knee pain and limb 
pain and opine that this pain is "all related to 
malalignment in the distal limb causing structural overload 
of the rest of the kinetic chain above the foot."  

However, the Board finds the September 2005, December 2006 
and November 2007 VA examiners' opinions that the veteran's 
right knee disability was neither caused by or aggravated by 
his service-connected bilateral pes planus more probative 
than the private and VA treating physicians', as they are 
based on a review of his claims file in conjunction with 
physical examinations, and the November 2007 examiner, in 
particular, provided rationale for his opinions.  In 
contrast, it is clear that the history in the private 
physician's letter, as well as the conclusion that the 
veteran fell as a result of his bilateral pes planus was 
based primarily upon the veteran's reported history regarding 
his right knee injury, and it is clear that the physician did 
not review the veteran's medical records in formulating his 
opinion.  In fact, a February 2005 contemporary private 
treatment record associated with the claims file reports only 
that the veteran "slipped and fell, twisting the knee."  
This earlier treatment record does not mention the veteran's 
bilateral pes planus at all.  The Board finds the February 
2005 treatment record to be more contemporary to the time the 
veteran alleged he sustained a right knee injury that caused 
his current right knee disability and is of more probative 
value than his later recollections, given after he filed his 
claim for compensation, or than the private physician's 
opinion based on the veteran's stated history.  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, his opinion regarding the 
etiology of the underlying condition, without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Likewise, although VA treating physicians have opined that 
the veteran's right knee disability may be related to his 
bilateral foot problems because excessive pronation of the 
feet and malalignment of the subtalar joint will affect the 
position of the knees as it is a kinetic chain, the Board 
again finds more probative the September 2005, December 2006 
and November 2007 VA examiners' opinions that the veteran's 
right knee disability was neither caused by or aggravated by 
his service-connected bilateral pes planus, as all the 
examiners reviewed the veteran's claims file, in addition to 
examining him.  The November 2007 VA examiner further offered 
rationale for his opinion that the veteran's right knee 
injury was not caused by his bilateral pes planus, noting 
that all the medical evidence indicates that his feet were 
neurologically intact.  He likewise opined that the right 
knee was not aggravated by his bilateral pes planus as the 
examiner notes that the clinical evidence does not 
demonstrate significant stresses such as valgus stresses to 
the knees or gait alteration from the feet.  For these 
reasons, the Board finds the VA examination reports to be 
more probative than the private physician's letters and the 
VA treating physicians' notes.

Although the veteran believes his currently diagnosed right 
knee disability is secondary to his service-connected 
bilateral pes planus, he is not competent to provide evidence 
that requires medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for a right knee 
disability must be denied.



Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's service-connected bilateral pes planus is 
currently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 
30 percent disability evaluation is assigned for severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent disability 
evaluation is warranted for pronounced bilateral flatfoot 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendoachilles on manipulation not improved by 
orthopedic shoes or appliances.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that a disability rating in excess of 30 percent 
is not warranted for bilateral pes planus.  In this case the 
medical evidence of record, consisting primarily of the June 
2005, September 2005, December 2006 and November 2007 VA 
examinations, does not show that the veteran has pronounced 
bilateral flatfoot with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendoachilles on 
manipulation not improved by orthopedic shoes or appliances.  
Although the veteran reports pain with use of his fee, and 
the March 2006 podiatry progress note shows an assessment of 
severely pronated feet associated with pain when weight 
bearing, the evidence of record shows that he continued to 
maintain employment as a deliveryman for FedEx throughout the 
pendency of his appeal.  Moreover, while noting the veteran 
had abnormal weight bearing and intermittent pain on 
manipulation of his flat feet, the aforementioned examination 
reports also found no evidence of deformity, marked inward 
displacement or severe spasm over the tendoachilles on 
manipulation.  Both the December 2006 and November 2007 VA 
examiners noted that there was no evidence of edema or 
swelling and found the feet to be neurovascularly intact.  
The November 2007 examiner assessed the veteran's flat feet 
condition as "moderate but not pronounced."  While not 
minimizing his complaints of pain, the objective evidence of 
record does not indicate any of the objective criteria 
required for a 50 percent rating.  Therefore, a disability 
rating in excess of 30 percent is not warranted.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 30 percent disability evaluation 
under Diagnostic Code 5276.  Indeed, Diagnostic Code 5276 
specifically contemplates pain on manipulation.  Moreover, 
the VA examiners conducting the September 2005, December 2006 
and November 2007 found no evidence of functional limitations 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the November 2007 VA examiner 
specifically found no evidence of additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or functional impairment following repetitive stress 
testing against resistance.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for bilateral pes 
planus.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's bilateral pes 
planus have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  




ORDER

Service connection for a right knee disability is denied.

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


